Citation Nr: 1731853	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for the service-connected bilateral heel stress fractures, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1976.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's in-service bilateral heel stress fractures are moderate in their severity, causing heel pain and difficulty standing and walking for prolonged periods. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the heel disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5284.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence has been received since the most recent Supplemental Statement of the Case. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Increased Rating for Bilateral Heel Stress Fractures

The Veteran contends that he is entitled to a rating in excess of 10 percent for his bilateral heel stress fractures, rated under Diagnostic Codes 5299-5284, because he can barely walk and he has pain in his feet, legs, and back.  A higher rating is warranted if the heel disability is moderately severe (20 percent) or severe (30 percent). 

The Board finds that the medical and lay evidence does not demonstrate the heel disorder is moderately severe or worse.  In making this determination, the Board relied heavily on VA medical records and examinations.  VA treatment records show regular treatment for heel pain but x-rays show no signs of current heel stress fractures. 

The Veteran underwent a VA examination in September 2012 and reported experiencing discomfort while walking, but his symptoms did not impact his ability to work.  The examiner also documented separate diagnoses of right Achilles tendonitis and plantar fasciitis related to pes cavus. 

He underwent another VA examination in October 2014 and complained of pain on manipulation and difficulty walking and standing.   The examiner diagnosed the Veteran with a history of Achilles tendinitis, bilateral hallux valgus, pes cavus, and a history of bilateral calcaneal stress fractures.  He noted that there was no current diagnostic evidence of stress fractures and opined that the Veteran's present pain is unlikely due to stress fractures from service.  Instead, he opined that the pain likely stemmed from the Achilles tendinitis.  

The Board considered the March 2014 letter submitted by the Veteran's treating rheumatologist.  He stated that the Veteran has been evaluated for chronic pain caused by his heel disability.  He further stated that the heel disability may have aggravated the Veteran's lower back and Achilles tendinitis disorders.  The Board finds, however, that the Veteran's pain and resulting functional impairment is contemplated by the 10 percent rating. To the extent that the rheumatologist contends the Veteran's heel disability aggravates his low back disorder and Achillies tendinitis, these facts have no bearing on the increased rating claim; rather, the Veteran should file secondary service connection claims to have these issues addressed. 

In consideration of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent because the evidence does not show that the heel disability is moderately severe or severe. 

The Board considered whether a higher disability rating is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, records show complaints of pain and some functional loss.  The Board finds, however, that these symptoms are aptly contemplated by a 10 percent rating.  The evidence also shows that nonservice-connected disabilities are the primary cause of the Veteran's functional impairment. 

The Board also considered whether referral for an extraschedular rating is warranted for the period on appeal.  The Veteran's service-connected heel disability is manifested by pain in the heels and difficulty walking or standing for prolonged periods.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral heel stress fractures is denied. 



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


